UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6899


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRYL TAYLOR, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00307-RDB-1; 1:13-cv-00655-RDB)


Submitted:   November 19, 2013            Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darryl Taylor, Jr., Appellant Pro Se.  Richard Charles Kay,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryl       Taylor,    Jr.,     seeks       to    appeal       the    district

court’s order denying his motion to amend and supplement a prior

pleading in his previously denied 28 U.S.C.A. § 2255 (West Supp.

2013) motion.          The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate           of   appealability.         28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            In his informal brief, Taylor has failed to address

the district court’s reason for denying his motion.                               Therefore,

Taylor has forfeited appellate review of the district court’s

ruling.     See    4th    Cir.     R.   34(b).          Accordingly,        we     deny   the

pending motion for a certificate of appealability and dismiss

                                             2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3